Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of group I in the reply filed on 08/09/22 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lin, US 2016/0020267.
Lin shows the invention substantially as claimed including an integrated circuit, comprising:
A semiconductor substrate 300 including a plurality of excavations in the form of trenches sunk into the semiconductor substrate substantially perpendicularly to a front face of the semiconductor substrate (see, for example, fig. 5A)3;
Wherein said trenches have a depth; and
At least one capacitive element comprising:
A first dielectric envelope 600 covering a part of the front face and conforming to sides and bottoms of the trenches (see fig. 6);
A first semiconductor layer 700 on the first dielectric envelope 600, covering part of the front face and conforming to a surface of the first dielectric envelope inside each trench (see, for example, fig. 7);
A second dielectric envelope 800 on the first semiconductor layer 700, covering part of the front face and conforming to a surface of the first semiconductor layer inside each trench (see fig. 8); and
A second semiconductor layer 900 on the second dielectric envelope 800, covering part of the front face (see fig. 9).
Lin does not expressly disclose the trenches having a depth that is explicitly between 500nm and 1200nm. However, thicknesses are disclosed with a width of 1200 angstroms and a aspect ratio of 1 that makes the depth approximately 1200 angstroms and a prima facie case of obviousness exists because in the cases where the ranges overlap or lie close to each other a prima facie case of obviousness exists.
Regarding dependent claim 2, note that in Lin the second semiconductor layer completely fills each trench.
With respect to dependent claim 3, note that the second semiconductor layer is electrically connected to the semiconductor substrate (see, for example, fig. 11).
Concerning dependent claim 4, wherein the semiconductor substrate includes a doped region having a first type of conductivity opposite to a second type of conductivity of the semiconductor substrate, said doped region located at said part of the front face of the semiconductor substrate.
With respect to dependent claim 5, note that the second semiconductor region is not directly connected to the doped region.
Regarding dependent claim 6, note that the doped region extends along the front face of the 
Semiconductor substrate between trenches.
	With respect to dependent claims 7-9 and the particular dimensions of the device, it would have been obvious to one of ordinary skill in the art at the time the invention was made to determine through routine experimentation the optimum dimensions depending upon a variety of factors including the desired amount of charge storage, for example, and such limitation would not lead patentability to the instant invention absent a showing of unexpected results.
	Concerning dependent claims 10-11, note that the first and second dielectrics can be silicon dioxide (see paragraph 0033 and 0035).
	Regarding dependent claims 12-13, the first and second semiconductor layer can be polycrystalline silicon (see paragraphs 
	With respect to dependent claims 14-21 and the presence of a non-volatile memory, the examiner takes official notice that it would have been obvious to one of ordinary skill in the art at the time the invention was filed to add a non-volatile memory/logic circuit if a means to store memory for long periods is desired. Additionally, the particular thickness of various device layers would be optimized during routine experimentation and would not render the invention patentable absent unexpected results.
Claim(s) 22-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lin, US 2016/0020267 as applied to claims 1-21 above, and further in view of Tian et al., US 2012/0211865.
Lin is applied as above but does not expressly disclose a third dielectric envelope/semiconductor layer configuration. Tian et al. discloses a third dielectric envelope/semiconductor configuration (see, for example, fig. 3 and its description). In view of this disclosure, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the product of Lin so as to form the claimed third dielectric/semiconductor layer configuration if such a stacked capacitor configuration is desired, for example, if more storage is needed. Regarding the third semiconductor layer either completely or incompletely filling the trench, note that this would be determined by the designer based upon, for example, whether additional storage layers are needed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD A BOOTH whose telephone number is (571)272-1668. The examiner can normally be reached Monday to Friday, 8:30 to 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Garber can be reached on 571-272-2194. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RICHARD A BOOTH/Primary Examiner, Art Unit 2812                                                                                                                                                                                                        



November 5, 2022